     Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 1 of 32



MARGOLIS EDELSTEIN
The Curtis Center
170 S. Independence Mall W.
Suite 400E
Philadelphia, PA 19106
215-922-1100
Dawn Dezii, Esquire
Jeanine D. Clark, Esquire
Attorneys for Defendant, First Choice Ingredients, Inc.
File No.: 38500.1-00235

                   UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________
TERRY BETHMAN,                 :    Civil Action
                               :
                               :
          Plaintiff            :    JURY TRIAL REQUESTED
                               :
     v.                        :    Case No.: 2:19-CV-04735-GEKP
                               :
BELL FLAVORS AND FRAGRANCES    :
INC., et al.                   :
                               :    ANSWER, SEPARATE DEFENSES,
                               :    CROSSCLAIMS, DENIAL OF
          Defendants.          :    CROSSCLAIMS, JURY TRIAL
______________________________:     DEMAND


     Defendant, First Choice Ingredients, Inc., by way of Answer

to the Plaintiff’s Complaint says:

     1.   Answering      Defendant     is    without     knowledge     or

information sufficient to form a belief as to the truth of the

allegations contained within this paragraph.         As such, Plaintiff

is left to his proofs.

     2.   Answering      Defendant     is    without     knowledge     or

information sufficient to form a belief as to the truth of the
     Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 2 of 32



allegations contained within this paragraph.         As such, Plaintiff

is left to his proofs.

     3.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     4.   The   allegations contained within this paragraph            are

denied as to the Answering Defendant and Plaintiff is left to

its proofs.

     5.   The   allegations   contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     6.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     7.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     8.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response
     Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 3 of 32



is required.     To the extent a response is required, denied as to

Answering Defendant.

     9.    The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     10.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     11.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     12.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     13.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     14.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response
     Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 4 of 32



is required.     To the extent a response is required, denied as to

Answering Defendant.

     15.   The   allegations contained within this paragraph           are

denied as to the Answering Defendant and Plaintiff is left to

its proofs.

     16.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     17.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     18.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     19.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     20.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response
     Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 5 of 32



is required.     To the extent a response is required, denied as to

Answering Defendant.

     21.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     22.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     23.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     24.   The   allegations contained within      this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     25.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     26.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response
     Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 6 of 32



is required.     To the extent a response is required, denied as to

Answering Defendant.

     27.   The   allegations contained within this paragraph           are

denied as to the Answering Defendant and Plaintiff is left to

its proofs.

     28.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     29.   The   allegations contained within this paragraph           are

denied as to the Answering Defendant and Plaintiff is left to

its proofs.

     30.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     31.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

                      FACTS COMMON TO ALL COUNTS

     32.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual
     Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 7 of 32



pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     33.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     34.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     35.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     36.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     37.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     38.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual
     Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 8 of 32



pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     39.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     40.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     41.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     42.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     43.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     44.   Answering    Defendant      is    without     knowledge     or

information sufficient to form a belief as to the truth of the
     Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 9 of 32



allegations contained within this paragraph.         As such, Plaintiff

is left to his proofs.

     45.   Answering     Defendant     is    without     knowledge     or

information sufficient to form a belief as to the truth of the

allegations contained within this paragraph.         As such, Plaintiff

is left to his proofs.

     46.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     47.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.          To the extent a

response is required, denied as to Answering Defendant.

     48.   Answering     Defendant     is    without     knowledge     or

information sufficient to form a belief as to the truth of the

allegations contained within this paragraph.         As such, Plaintiff

is left to his proofs.

     49.   Answering     Defendant     is    without     knowledge     or

information sufficient to form a belief as to the truth of the

allegations contained within this paragraph.         As such, Plaintiff

is left to his proofs.

     50.   Answering     Defendant     is    without     knowledge     or

information sufficient to form a belief as to the truth of the
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 10 of 32



allegations contained within this paragraph.        As such, Plaintiff

is left to his proofs.

     51.   Answering     Defendant    is    without      knowledge     or

information sufficient to form a belief as to the truth of the

allegations contained within this paragraph.        As such, Plaintiff

is left to his proofs.

     52.   Answering     Defendant    is    without      knowledge     or

information sufficient to form a belief as to the truth of the

allegations contained within this paragraph.        As such, Plaintiff

is left to his proofs.

                  ANSWER TO FIRST CAUSE OF ACTION

              STRICT LIABILITY: MANUFACTURING DEFECT

     53.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     54.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     55.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 11 of 32



     56.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     57.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     58.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     59.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     60.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     61.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 12 of 32



                 ANSWER TO SECOND CAUSE OF ACTION

                  STRICT LIABILITY: DESIGN DEFECT

     62.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     63.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     64(a-b).   The allegations contained within this paragraph

are denied as to Answering Defendant.          This is not a proper

factual pleading and as such, no response is required.            To the

extent a response is required, denied as to Answering Defendant.

     65.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     66.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     67.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 13 of 32



pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     68.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     69.   The   allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     70.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     71.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     72.   Answering     Defendant    is    without      knowledge     or

information sufficient to form a belief as to the truth of the

allegations contained within this paragraph.        As such, Plaintiff

is left to his proofs.

     73.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 14 of 32



pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

                  ANSWER TO THIRD CAUSE OF ACTION

                STRICT LIABILITY: FAILURE TO WARN

     74.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     75.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     76.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     77.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     78.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 15 of 32



     79.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     80.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     81.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     82.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     83.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     84.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 16 of 32



     85.   Answering     Defendant    is    without      knowledge     or

information sufficient to form a belief as to the truth of the

allegations contained within this paragraph.        As such, Plaintiff

is left to his proofs.

     86.   Answering     Defendant    is    without      knowledge     or

information sufficient to form a belief as to the truth of the

allegations contained within this paragraph.        As such, Plaintiff

is left to his proofs.

                 ANSWER TO FOURTH CAUSE OF ACTION

                              NEGLIGENCE

     87.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     88.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     89.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     90(a-k).   The allegations contained within this paragraph

are denied as to Answering Defendant.          This is not a proper
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 17 of 32



factual pleading and as such, no response is required.            To the

extent a response is required, denied as to Answering Defendant.

     91.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     92.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     93.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

     94.   The allegations contained within this paragraph are

denied as to Answering Defendant.       This is not a proper factual

pleading and as such, no response is required.         To the extent a

response is required, denied as to Answering Defendant.

                    ANSWER TO FIFTH CAUSE OF ACTION

                 STRICT LIABILITY: MANUFACTURING DEFECT

     95.   The    allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 18 of 32



     96.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     97.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     98.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     99.   The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     100. The    allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

     101. The    allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.
      Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 19 of 32



      102. The   allegations contained within this paragraph are

not directed toward Answering Defendant.           As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

      103. The   allegations contained within this paragraph are

not directed toward Answering Defendant.           As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

                    ANSWER TO SIXTH CAUSE OF ACTION

                    STRICT LIABILITY: DESIGN DEFECT

      104. The   allegations contained within this paragraph are

not directed toward Answering Defendant.           As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

      105. The   allegations contained within this paragraph are

not directed toward Answering Defendant.           As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

      106(a-b). The allegations contained within this paragraph

are   not   directed   toward   Answering   Defendant.      As   such,   no

response is required.        To the extent a response is required,

denied as to Answering Defendant.

      107. The   allegations contained within this paragraph are

not directed toward Answering Defendant.           As such, no response
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 20 of 32



is required.    To the extent a response is required, denied as to

Answering Defendant.

     108. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     109. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     110. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     111. The   allegations contained     within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     112. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

113. The   allegations   contained   within   this   paragraph   are   not

directed toward Answering Defendant.          As such, no response is
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 21 of 32



required.   To the extent a response is required, denied as to

Answering Defendant.

     114. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     115. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

                 ANSWER TO SEVENTH CAUSE OF ACTION

                  STRICT LIABILITY FAILURE TO WARN

     116. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     117. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     118. The   allegations contained within this paragraph            are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 22 of 32



     119. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     120. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     121. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     122. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     123. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     124. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 23 of 32



     125. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     126. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     127. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     128. The   allegations contained      within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

                  ANSWER TO EIGHTH CAUSE OF ACTION

                              NEGLIGENCE

     129. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response

is required.    To the extent a response is required, denied as to

Answering Defendant.

     130. The   allegations contained within this paragraph are

not directed toward Answering Defendant.         As such, no response
      Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 24 of 32



is required.     To the extent a response is required, denied as to

Answering Defendant.

      131. The   allegations contained within this paragraph are

not directed toward Answering Defendant.           As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

      132(a-k). The allegations contained within this paragraph

are   not   directed   toward   Answering   Defendant.      As   such,   no

response is required.        To the extent a response is required,

denied as to Answering Defendant.

      133. The   allegations contained within this paragraph are

not directed toward Answering Defendant.           As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

      134. The   allegations contained within this paragraph are

not directed toward Answering Defendant.           As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

      135. The   allegations contained within this paragraph are

not directed toward Answering Defendant.           As such, no response

is required.     To the extent a response is required, denied as to

Answering Defendant.

      136. The   allegations contained within this paragraph are

not directed toward Answering Defendant.           As such, no response
       Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 25 of 32



is required.     To the extent a response is required, denied as to

Answering Defendant.

                                 SEPARATE DEFENSES

       1.    The Court lacks subject matter jurisdiction.

       2.    The Court lacks personal jurisdiction.

       3.    Answering Defendant owed no duty or obligation to the

Plaintiff herein.

       4.    Answering       Defendant        fulfilled         each     and      every

obligation or duty owed to the Plaintiff herein.

       5.    The injuries and damages, if any, sustained by the

Plaintiff were the result of the Plaintiff’s own contributory

negligence     and,        accordingly,       Plaintiff      is     debarred          from

recovery.

       6.    The injuries and damages, if any, sustained by the

Plaintiff are the result of the conduct of third-parties over

whom    Answering     Defendant        had   neither    control        nor    right    of

control.

       7.    Service of process was improper.

       8.    Plaintiff      is   not    entitled   to    seek     recovery      against

this    Defendant     as    it   had    no   actual     or   implied         contractual

relationship.

       9.    Answering Defendant had no business relationship with

the Plaintiff.
      Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 26 of 32



      10.   Answering Defendant was not in an agency relationship

with any of the Co-Defendants.

      11.   Plaintiff fails to state a claim upon which relief may

be granted.

      12.   Plaintiff       was   not   a      foreseeable      user    of   the

Defendant’s product.

      13.   Plaintiff is guilty of estoppel and/or waiver.

      14.   Plaintiff is guilty of laches.

      15.   This matter is barred by the applicable statute of

limitations.

      16.   The Complaint fails to join all indispensable parties.

      17.   Plaintiff failed to mitigate her damages.

      18.   Plaintiff has been made whole.

      19.   Answering Defendant denies the negligence alleged.

      20.   The   Plaintiff’s       alleged     injuries      and   losses    are

diminished by virtue of comparative negligence.

      21.   The   Plaintiffs’       alleged    injuries    and      losses   were

caused by the Plaintiff’s assumption of the risk.

      22.   The Plaintiff’s alleged injuries and losses, if any,

were caused by the misuse of products and other actions either

by   Plaintiff    or   by   other    persons    over   whom    this    Defendant

exercised no control nor right of control.

      23.   The injuries and damages allegedly sustained by the

Plaintiff were not caused by any product manufactured, produced
      Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 27 of 32



or   sold    by    this   Defendant,         but        were   caused      by      some     other

product, process or event, including but not limited to the

operation     of    nature,    over        which    this       Defendant      exercised        no

supervision and control, and for which it was not responsible.

      24.    There were no expressed or implied warranties made by

this Defendant to the Plaintiff.

      25.    At all times alleged in the Complaint, this Defendant

followed      the     plans,     specifications                and     contracts          of    a

governmental        entity     and    did     not        deviate      from      said      plans,

specifications and contracts and is thus cloaked with immunity.

      26.    Plaintiff’s       Complaint           is     barred      by     the      exclusive

remedy      provision     of    the    Workers’           Compensation          Act    of      any

applicable state.

      27.    The injuries allegedly suffered by the Plaintiff are

due to an idiosyncratic reaction on the part of Plaintiff.                                     As

such, this Defendant is not responsible therefore.

      28.    There exists no privity between this Defendant and the

Plaintiff.          Therefore,       the    Defendant          is    not   responsible         to

Plaintiff in connection with the Plaintiff’s alleged injuries.

      29.    The Plaintiff’s claims are barred in whole or in part

by the applicable state-of-the-art defense.

      30.    The legal basis and concept of punitive damages is

inapplicable and should not be applied to this Defendant.
       Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 28 of 32



       31.   The legal basis and concept of strict liability is

inapplicable and should not be applied to this Defendant.

       32.   The Plaintiff’s claims are barred by the applicable

statute of limitation or statute of repose.

       33.   Plaintiff’s Complaint is barred by federal preemption.

       34.   The Plaintiff’s claims are barred by the governmental

contract defense.

                                   CROSSCLAIMS

                                   FIRST COUNT

       Please   take    notice     that   the   Answering    Defendant   demands

contribution from all Co-Defendants pursuant to the Pennsylvania

Fair    Share   Act     or   any   other    applicable      jurisdiction’s   law

regarding       apportionment,             crossclaims       and      indemnity.

       WHEREFORE,      the   Answering     Defendant     seeks   indemnification

against all Co-Defendants for any judgment rendered in favor of

the Plaintiff, together with costs of investigation, defense,

reasonable counsel fees and such other relief as the Court deems

just and proper.

                                   SECOND COUNT

       Under the allegations of the Complaint, the damages, if

any, sustained by the Plaintiff were the result of the sole,

culpable acts of negligence or other wrongful doing of the Co-

Defendants entitling this party to indemnification.
      Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 29 of 32



      WHEREFORE,   the    Answering   Defendant    seeks   indemnification

against all Co-Defendants for any judgment rendered in favor of

the Plaintiff, together with costs of investigation, defense,

suit and reasonable counsel fees and such other relief as the

Court deems just and proper.

                                THIRD COUNT

      Under the allegations of the Complaint, the damages, if

any, sustained by the Plaintiff were the result of the breach of

warranty and/or breach of the duties of strict liability in tort

of the Co-Defendants entitling this party to indemnification.

      WHEREFORE,   the    Answering   Defendant    seeks   indemnification

against all Co-Defendants for any judgment rendered in favor of

the   Plaintiff,    together   with   costs   of   investigation,    suit,

defense and reasonable counsel fees and such other relief as the

Court deems just and proper.

                         DENIAL OF ALL CROSSCLAIMS

      Answering Defendant hereby denies any and all cross-claims

which are or which may be asserted against it in this matter,

including but not limited to claims for common law indemnity,

contribution, contractual indemnity or breach of contract.

                            JURY TRIAL DEMANDED

      Demand is hereby made for trial by jury as to all issues.
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 30 of 32



                                 MARGOLIS EDELSTEIN
                                 Attorneys for Defendant,
                                 First Choice Ingredients, Inc.



                                 By:   /s/ Dawn Dezii________________
                                       DAWN DEZII, ESQUIRE
                                       Attorney I.D. No.: 54165
                                       The Curtis Center, Suite 400E
                                       170 S. Independence Mall West
                                       Philadelphia, PA 19106-3337
                                       Phone:         215-922-1100

Dated: October 24, 2019
      Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 31 of 32



MARGOLIS EDELSTEIN
The Curtis Center
170 S. Independence Mall W.
Suite 400E
Philadelphia, PA 19106
215-922-1100
Dawn Dezii, Esquire
Jeanine D. Clark, Esquire
Attorneys for Defendant, First Choice Ingredients, Inc.
File No.: 38500.1-00235

                   UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________
TERRY BETHMAN,                 :    Civil Action
                               :
                               :
          Plaintiff            :    JURY TRIAL REQUESTED
                               :
     v.                        :
                               :    Case No.: 2:19-CV-04735-GEKP
BELL FLAVORS AND FRAGRANCES    :
INC., et al.                   :
                               :
          Defendants.          :    CERTIFICATION OF SERVICE
______________________________:


      I, Dawn Dezii, Esquire, do hereby certify as follows:

      1.     I   am   an   attorney      at   law   of   the   Commonwealth   of

Pennsylvania with the law firm of Margolis Edelstein.                      I am

admitted to practice before the United States District Court for

the   Eastern     District       Court   of   Pennsylvania.       This   office

represents       Defendant,      First    Choice     Ingredients,    Inc.,    in

connection with the present litigation and as such, I am fully

familiar with the facts and circumstances of the within matter.

      2.     I certify that on this date, I served copies of the

within     Answer     to   the    Plaintiff’s       Complaint,   Jury    Demand,
    Case 2:19-cv-04735-GEKP Document 45 Filed 10/24/19 Page 32 of 32



Affirmative Defenses, Crossclaims and Denial of all Crossclaims

via ECF on all counsel of record and upon the Court via ECF.

     3.   Pursuant to 28 U.S.C. §1746, I certify under penalty

of perjury that the foregoing is true and correct.



                                 MARGOLIS EDELSTEIN
                                 Attorneys for Defendant,
                                 First Choice Ingredients, Inc.


                                 By:   /s/ Dawn Dezii________________
                                       Dawn Dezii, Esquire
                                       Attorney I.D. No.: 54165
                                       The Curtis Center, Suite 400E
                                       170 S. Independence Mall West
                                       Philadelphia, PA 19106-3337
                                       Phone:         215-922-1100

Dated: October 24, 2019
